FILED
                                                                            February 1, 2022
                                                                            EDYTHE NASH GAISER, CLERK
                                                                            SUPREME COURT OF APPEALS
                                                                                OF WEST VIRGINIA



                              STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

OLIVIA COLEMAN,
Claimant Below, Petitioner

vs.)   No. 20-0923 (BOR Appeal No. 2055323)
                   (Claim No. 2018019569)

GENESIS HEALTHCARE GROUP,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Olivia Coleman, by counsel Reginald D. Henry, appeals the decision of the
West Virginia Workers’ Compensation Board of Review (“Board of Review”). Genesis
Healthcare Group, by counsel Evan J. Jenkins, filed a timely response.

        This claim is in litigation pursuant to protests to two separate claims administrator Orders
dated January 22, 2019. The first Order denied requests for a nuclear bone scan (“NUC bone
scan”), an MRI of the right shoulder, and an MRI of the cervical spine. The second Order closed
the claim for temporary total disability benefits. The claim is also in litigation pursuant to the
claims administrator’s Order dated May 28, 2019, which denied an updated diagnosis request for
Complex Regional Pain Syndrome (“CRPS”) and pain in the right arm. On April 22, 2020, the
Workers’ Compensation Office of Judges (“Office of Judges”) affirmed all of the claims
administrator’s decisions. This appeal arises from the Board of Review’s Order dated October
26, 2020, in which the Board affirmed the Order of the Office of Judges.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       The standard of review applicable to this Court’s consideration of workers’ compensation
appeals has been set out under W. Va. Code § 23-5-15, in relevant part, as follows:


                                                 1
              (b) In reviewing a decision of the board of review, the supreme court of
       appeals shall consider the record provided by the board and give deference to the
       board’s findings, reasoning and conclusions.

               (c) If the decision of the board represents an affirmation of a prior ruling
       by both the commission and the office of judges that was entered on the same
       issue in the same claim, the decision of the board may be reversed or modified by
       the Supreme Court of Appeals only if the decision is in clear violation of
       Constitutional or statutory provision, is clearly the result of erroneous conclusions
       of law, or is based upon the board’s material misstatement or mischaracterization
       of particular components of the evidentiary record. The court may not conduct a
       de novo re-weighing of the evidentiary record.

See Hammons v. W. Va. Off. of Ins. Comm’r, 235 W. Va. 577, 582-83, 775 S.E.2d 458, 463-64
(2015). As we previously recognized in Justice v. West Virginia Office Insurance Commission,
230 W. Va. 80, 83, 736 S.E.2d 80, 83 (2012), we apply a de novo standard of review to questions
of law arising in the context of decisions issued by the Board. See also Davies v. W. Va. Off. of
Ins. Comm’r, 227 W. Va. 330, 334, 708 S.E.2d 524, 528 (2011).

        Ms. Coleman, a Certified Nursing Assistant, sustained a work-related injury on February
27, 2018, while moving a resident. The claim was initially held compensable on a no lost time
basis by the claims administrator on March 1, 2018, for strain of unspecified muscle, fascia and
tendon at the right wrist and hand level. On March 15, 2018, the description of the injury was
revised, and the claim was held compensable for sprain/strain of the right wrist, and sprain/strain
of the right forearm. Ms. Coleman was granted temporary total disability benefits beginning
February 28, 2018. Since the time of her injury, Ms. Coleman has undergone MRIs, x-rays of her
hands and wrist, as well as an EMG. On June 18, 2018, Ms. Coleman underwent physical
therapy with Paul Bailey, M.S., who diagnosed right wrist sprain and CRPS. Mr. Bailey reported
that she was able to move her right extremity, but she had increased pain and tingling with any
touching or moving.

        Prasadarao B. Mukkamala, M.D., performed an Independent Medical Evaluation, and in
a report dated June 21, 2018, it was noted that Ms. Coleman presented with complaints of
cramping of the fingers in the right hand, as well as a tingling and needles sensation about the
same area. Dr. Mukkamala disagreed with the diagnosis of CRPS and deferred an impairment
rating until after an MR arthrogram of Ms. Coleman’s right wrist. He found that her current
symptoms represented symptom magnification, but he would reserve judgment, as well as an
impairment rating, until he had an opportunity to review the MR arthrogram of the right wrist.
Dr. Mukkamala submitted a supplemental report dated July 27, 2018. After reviewing the MR
arthrogram of the right wrist, Dr. Mukkamala reported that it revealed a full thickness
tear/perforation of the membranous portion of the triangular fibrocartilage complex, intact
scapholunate and lunotriquetral ligament complexes, and a disruption of the extensor carpi
ulnaris subsheath with subluxation of the ECU from its normal distal ulnar groove. There was
also a small longitudinal split tear of the ECU, and mild tenosynovitis of extensor compartments
two and three. Dr. Mukkamala concluded that Ms. Coleman was not at maximum medical
                                                2
improvement and recommended a re-evaluation for surgical debridement. If surgery was
indicated, then Dr. Mukkamala would concur with that judgment.

        On August 9, 2018, Ms. Coleman was evaluated by Shafic Sraj, M.D., at the WVU Hand
Surgery Clinic. The impression was right shoulder pain and right carpal tunnel syndrome. Dr.
Sraj treated Ms. Coleman’s shoulder pain with an injection and a splint for carpal tunnel pain in
her wrist. He said that if she continued to have problems, she may have an additional injection at
her next visit. Dr. Sraj kept her off work until he could reassess her three weeks later. Ms.
Coleman returned to Dr. Sraj on August 30, 2018, and reported that when she wakes up in the
morning, her fingers are in flexion and she has to extend them with her other hand. Dr. Sraj’s
impression was right upper extremity pain and numbness of a diffuse nature of unclear etiology.
He noted that physical therapy had not provided relief and she was referred to Russell Biundo,
M.D. a physical medicine and rehabilitation specialist.

       Progress notes from Dr. Biundo dated October 8, 2018, report that Ms. Coleman was seen
for evaluation of her neck and right arm pain. The assessment was CRPS and pain in the right
arm, with treatment of referral to pain clinic for pain injections. Dr. Biundo recommended a bone
scan for further evaluation. He recommended light duty work that did not include the use of a
phone due to a high level of anxiety.

       Ms. Coleman’s medical records were reviewed by Michael Goldman, M.D., who
prepared a Peer Review report dated November 1, 2018. Dr. Goldman concluded that she
suffered pain of the right upper extremity with no known etiology. It was his opinion that she had
no shoulder issues and did not have CRPS. Dr. Goldman stated that Ms. Coleman’s current
complaints were related to a non-compensable condition, and that she had reached her full and
complete recovery from the work injury. Dr. Goldman stated that, should a bone scan be
performed, he could guarantee that it would not show CRPS.

         A report from Corinne Layne-Stuart, D.O., dated January 3, 2019, indicated that Ms.
Coleman was seen for pain management for right wrist/hand/shoulder pain. Ms. Coleman
reported she had experienced color changes and that her forearm felt cold to the touch. On
examination, she exhibited dry scaly skin of the dorsum of her hands greater on the right than the
left, distinct skin changes of the cuticles worse on the right than the left, and calluses over the
joints of the fingers of the right hand that were not present on the left hand. The examination also
revealed increased redness of the right thumb, first and second fingers, and the medial forearm of
the right when compared to the left. Dr. Layne-Stuart noted on examination that Ms. Coleman
did not demonstrate symptom magnification or drug-seeking behavior. The diagnoses were
shoulder pain, unspecified chronicity, unspecified laterality, and CRPS. The treatment plan
designed by Dr. Layne-Stuart included an MRI, x-rays of the right shoulder, and a three phase
NUC bone scan.

        As part of the evidence in the record, an investigative report of Titan Investigative
Alliance for surveillance from November 8, 2018, through January 8, 2019, indicated that Ms.
Coleman was seen driving, smoking cigarettes, using a cell phone, and grasping objects using
her left and right hands. The claims administrator referred Ms. Coleman to Dr. Mukkamala
                                                 3
again, who prepared an Independent Medical Evaluation report dated January 15, 2019. Upon
examination, the texture and consistency of her skin over the right hand was slightly more
erythematous. The color of the skin over the right hand was slightly more erythematous when
compared to the left, particularly on the dorsum with no difference with relation to the palm of
the hand. There was no edema or swelling, nor any atrophy. Grip strength was measured with a
Jamar dynamometer at fifty pounds in the right hand and seventy pounds in the left. Dr.
Mukkamala’s diagnosis was nonspecific symptoms in the right upper extremity. He opined that
the injury that Ms. Coleman sustained on February 27, 2018, had resolved and her ongoing
complaints were not substantiated by any pathology. Dr. Mukkamala opined that she could work
at a light physical demand level limiting material handling to no more than ten pounds on a
frequent basis and no more than twenty-five on an occasional basis. Dr. Mukkamala found no
organic basis for Ms. Coleman’s present complaints. After finding that she had reached
maximum medical improvement, Dr. Mukkamala found 0% impairment due to the compensable
injury.

        On January 22, 2019, the claims administrator suspended Ms. Coleman’s temporary total
disability benefits. On the same date, the claims administrator entered two additional decisions,
awarding 0% whole person impairment and denying a NUC bone scan, an MRI of the right
shoulder, and an MRI of the cervical spine. Ms. Coleman protested the claims administrator’s
Orders. Dr. Biundo completed a Diagnosis Update on May 2, 2019, requesting that pain in the
right arm and CRPS be added as compensable diagnoses in the claim. 1 On May 28, 2019, the
claims administrator issued a decision denying the requested diagnosis update.

        In a Final Decision dated April 22, 2020, the Office of Judges found that a NUC bone
scan, an MRI of the right shoulder, and an MRI of the cervical spine were not medically and
reasonably related treatment for the compensable injury. The Office of Judges stated in its Order
that the claim was correctly closed for temporary total disability benefits, as Ms. Coleman had
reached maximum medical improvement for the compensable conditions of a right wrist and
forearm strain. The Office of Judges further held that Ms. Coleman’s right arm pain is not a
compensable diagnosis but only a symptom. It was concluded that Ms. Coleman failed to meet
her burden of proof demonstrating by a preponderance of the evidence that she suffered CRPS in
the course of and as a result of the compensable injury. As such, the two Orders of the claims
administrator dated January 22, 2019, and the Order of May 28, 2019, were affirmed. The Board
of Review adopted the findings of fact and conclusions of law of the Office of Judges and
affirmed the decision on October 26, 2020.



       1
         On the Diagnosis Update form, Dr. Biundo listed Ms. Coleman’s primary diagnosis as
“pain in right arm,” and he listed the secondary diagnosis description as “complex regional pain
syndrome.” The form further requested Dr. Biundo to provide clinical findings on which the
current diagnosis is based and to advise how the claimant’s present condition relates to the
compensable injury. Although Dr. Biundo wrote, “See attached office note,” the record does not
show that an office note providing clinical findings and advising how the condition relates to the
compensable condition was attached.
                                                4
         After review, we agree with the decision of the Office of Judges, as affirmed by the
Board of Review. Ms. Coleman argues her physicians have consistently diagnosed her with
CRPS, and it should logically follow that her claim should not have been closed on a temporary
total disability basis because she has not reached maximum medical improvement. She also
contends that the NUC bone scan ordered by Dr. Biondo is a reasonable and necessary step in
treating the condition. However, as the Office of Judges noted, CRPS is not a compensable
diagnosis in the claim. The Diagnosis Update section authored by Dr. Biundo requesting that
CRPS be added to the claim did not include clinical findings on which the diagnosis was based,
and he did not advise how Ms. Coleman’s present condition relates to the compensable injury.
The Office of Judges did not err in relying upon the opinion of Dr. Mukkamala regarding the
request to add CRPS as a compensable condition in this claim as the Office of Judges determined
that it is the most persuasive medical opinion of record.


                                                                                     Affirmed.

ISSUED: February 1, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice William R. Wooton




                                              5